SENTENCIA
Ante nuestra consideración fueron sometidos los recur-sos siguientes: Núm. CE-95-123, Ángel Luis Santiago v. Junta de Apelaciones sobre Construcciones y Lotificaciones; Núm. CE-95-156, Tomás Pérez v. Administración de Regla-mentos y Permisos, y Núm. CE-95-158, Reinaldo Meléndez v. Administración de Reglamentos y Permisos. En todos es-tos casos se impugna la determinación en alzada que hi-ciera el Tribunal de Primera Instancia, Sala Superior de San Juan, en torno a unas resoluciones emitidas por la Junta de Apelaciones sobre Construcciones y Lotificaciones.
En vista de que en estos recursos la controversia se ori-ginó ante la misma agencia administrativa y provienen de una determinación final del Tribunal de Primera Instan-*999cia, Sala Superior de San Juan, y en aras de la economía procesal, hemos resuelto consolidarlos, a los únicos fines de rémitirlos al foro competente. Por lo que una vez en dicho foro, cada recurso deberá seguir su trámite y ser atendido individualmente.
Aclarado lo anterior, procedemos a dilucidar cuál es el foro competente para atender los recursos instados.
I-H
En el caso Núm. CE-95-123 surge que el 22 de agosto de 1994 el peticionario, Sr. Angel Luis Santiago, solicitó ante el Tribunal Superior, Sala de San Juan, la revisión de una resolución emitida por la Junta de Apelaciones sobre Cons-trucciones y Lotificaciones (en adelante Junta de Apelacio-nes) con relación a una solicitud de permiso de uso para operar un taller de hojalatería y pintura que fuera dene-gada por la Administración de Reglamentos y Permisos (en adelante A.R.Pe.). Mediante la referida resolución, se or-denó la devolución del caso a la dependencia administra-tiva en la cual se originó el caso, para que el peticionario sometiese el correspondiente anteproyecto de construcción, en que solicitase la legalización de las estructuras clandes-tinas y el uso existente de la pertenencia como se propuso establecer el taller. A su vez, requirió a la agencia referir el Formulario de Impacto Ambiental 15.85 para la evaluación por la División de Asesoramiento Científico de la Junta de Calidad Ambiental. De dicha resolución de la Junta de Apelaciones el peticionario solicitó una reconsideración el 8 de julio de 1994, la cual fue acogida en esa misma fecha y posteriormente declarada no ha lugar mediante una orden notificada el 23 de agosto de 1994. Luego de varios trámi-tes procesales, el 28 de diciembre de 1994 el tribunal de instancia dictó una sentencia que denegaba el auto de re-visión solicitado al resolver que el recurso instado resul-*1000taba prematuro, ya que al momento de su presentación, 22 de agosto de 1994, la Junta de Apelaciones conservaba ju-risdicción sobre el asunto, en virtud de haber acogido y no haber resuelto a tal fecha la reconsideración sometida ante su consideración. Sec. 3.15 de la Ley de Procedimiento Ad-ministrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2165. Oportunamente, el peti-cionario presentó, en un mismo escrito, una Moción al am-paro de la Regla 43.3 de Procedimiento Civil y Moción de Reconsideración, la primera de las cuales fue declarada no ha lugar por el tribunal mediante Resolución de 20 de enero de 1995 y notificada el 24 de enero de 1995.
Xnconforme con el dictamen de instancia, el peticionario acude ante nos mediante una solicitud de revisión presen-tada el 22 de febrero de 1995. El peticionario invoca la jurisdicción de este Tribunal en virtud de lo dispuesto en los Arts. 670 y 671 del Código de Enjuiciamiento Civil, 32 L.P.R.A. sees. 3491 y 3492, así como lo dispuesto en la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. see. 22 et seq.) y en el Reglamento del Tribunal Supremo de Puerto Rico, 4 L.P.R.A. Ap. XXI.
De otra parte, en el Caso Núm. CE-95-156, el 9 de no-viembre de 1994 el peticionario, Sr. Jorge Rodríguez Serrano, solicitó ante el Tribunal Superior, Sala de San Juan, la revisión de una resolución emitida por la Junta de Ape-laciones, mediante la cual se autorizó en apelación un an-teproyecto de construcción de una estación de gasolina pro-puesta por el recurrido Tomás Pérez, y se denegó la solicitud de intervención instada por el peticionario. De dicha resolución de la Junta de. Apelaciones el peticionario solicitó la reconsideración el 19 de julio de 1994, la cual, tras ser acogida, fue declarada no ha lugar mediante Or-den de 14 de octubre de 1994. Tras varios trámites proce-sales, el 21 de febrero de 1995 el tribunal de instancia dictó *1001una sentencia que declaraba sin lugar el recurso presentado. El archivo en autos de copia de lá notificación de dicha sentencia se efectuó el 28 de febrero de 1995.
Inconforme con tal dictamen, el peticionario acude ante nos mediante una petición de certiorari presentada el 30 de marzo de 1995. El peticionario invoca la jurisdicción de este Tribunal en virtud de lo dispuesto en el Art. V, Secs. 1 y 3 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, así como lo dispuesto en la dero-gada Sec. 14A[C] de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 11 de 24 de julio de 1952, según enmendada por la Ley Núm. 11 de 2 de junio de 1993 (4 L.P.R.A. sec. 37-1), y en la See. 4.7 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2177.
Por último, en el caso Núm. CE-95-158, el 3 de noviem-bre de 1994 el peticionario, Sr. Reinaldo Meléndez, solicitó ante el Tribunal Superior, Sala de San Juan, la revisión de una resolución emitida por la Junta de Apelaciones relacio-nada a una solicitud de permiso de construcción para lega-lizar una ampliación de una estructura residencial que fuera denegada por A.R.Pe. Mediante la referida resolución se desestimó el recurso de apelación instado por el peticio-nario al resolver que éste había sido presentado fuera del término estatutario establecido para ello. Art. 31(a) de la Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. see. 72c(a)). De dicha resolución de la Junta de Apelaciones, el peticionario solicitó una reconsideración, la cual, tras ser acogida, fue declarada no ha lugar mediante una orden notificada el 5 de octubre de 1995. Luego de varios trámi-tes procesales, el 13 de febrero de 1995 el Tribunal de Pri-mera Instancia, Sala Superior de San Juan, dictó una sen-tencia que denegaba la expedición del auto de revisión solicitado. Oportunamente, el peticionario presentó una re-*1002consideración de dicha sentencia el 27 de febrero de 1995, la cual fue declarada no ha lugar mediante Resolución de 2 de marzo de 1995 y notificada el 6 de marzo de 1995.
Inconforme con el dictamen del tribunal de instancia, el peticionario acude ante nos mediante una petición de cer-tiorari presentada el 5 de abril de 1995. El peticionario invoca la jurisdicción de este Tribunal en virtud de lo dis-puesto en el Art. V, Secs. 1 y 3 de la Constitución del Es-tado Libre Asociado de Puerto Rico, supra, así como lo dis-puesto en la derogada Sec. 14A[C] de la Ley de la Judicatura del Estado Libre Asociado de Puerto Rico, Ley Núm. 11 de 24 de julio de 1952, según enmendada por la Ley Núm. 11 de 2 de junio de 1993, supra, y en la See. 4.7 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, supra.
Luego de un análisis ponderado de los recursos presen-tados, así como de las disposiciones pertinentes de la Ley de la Judicatura de Puerto Rico de 1994, el Reglamento del Tribunal Supremo, el Reglamento del Tribunal de Circuito de Apelaciones, la Orden Administrativa Núm. XII de 23 de enero de 1995, la ley que creó y estableció a la Junta de Apelaciones como organismo apelativo de las decisiones de la Administración de Reglamentos y Permisos en cuestio-nes como las de autos, Ley Núm. 76 de 24 de junio de 1975 (23 L.P.R.A. sec. 71 et seq.), y nuestro reciente pronuncia-miento en Farmacias Moscoso, Inc. v. K-mart Corp., 138 D.P.R. 497 (1995), concluimos que el tribunal apropiado para atender estos recursos es el Tribunal de Circuito de Apelaciones.
En Farmacias Moscoso, Inc. v. K-mart Corp., supra; Montalvo v. Mun. de Sabana Grande, 138 D.P.R. 483 (1995); Maldonado v. Supte. Policía de P.R., 138 D.P.R. 477 (1995), y Corp. Créd. Des. Com. Agrícola v. U.G.T., 138 D.P.R. 490 (1995), ampliamos lo dispuesto en la Orden Ad-ministrativa Núm. XII. Así pues, en armonía con dicha or-den, resolvimos que a tenor con la Ley de la Judicatura *1003de Puerto Rico de 1994, el Tribunal Supremo revisará directamente, mediante un recurso de apelación, además de las decisiones de las cuatro (4) agencias administrativas específicamente mencionadas en el Art. 3.002(d) de la ley, 4 L.P.R.A. sec. 22i, sólo las decisiones de aquellas agencias administrativas que “hasta la vigencia de esta ley debían ser revisadas por el Tribunal Superior, Sala de San Juan”. Señalamos, además, que es necesario acudir a las leyes orgánicas de las diferentes agencias para determinar cuá-les estatutos disponen que la revisión de sus dictámenes competerá exclusivamente a la Sala de San Juan del Tribunal Superior.
En cuanto a la revisión de las resoluciones emitidas por todas las demás agencias administrativas resolvimos, en los casos antes citados, que éstas continuarían tramitán-dose en el Tribunal Superior de la misma forma y manera que se hacía antes de entrar en vigor la ley. Finalmente, dispusimos que las sentencias que sobre éstas emita el Tribunal Superior podrán ser revisadas por el Tribunal de Circuito de Apelaciones mediante un recurso de certiorari. Regla 18(b)(2)(C) del Reglamento del Tribunal de Circuito de Apelaciones, 4 L.P.R.A. Ap. XXII. Véase, además, el Co-mentario a la Regla 18 del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI.
Conforme a lo anterior, no encontrándose la Junta de Apelaciones entre las agencias administrativas incluidas en el Art. 3.002(d) de la Ley de la Judicatura de Puerto Rico de 1994, supra, nos corresponde examinar el estatuto habilitador de la agencia, en particular, la disposición re-ferente a la revisión judicial de sus decisiones.
El Art. 31(e) de la Ley Núm. 76, supra, según enmen-dada, 23 L.P.R.A. sec. 72c(e), dispone con respecto a la re-visión judicial de la decisiones emitidas por la Junta de Apelaciones lo siguiente:
(e) La ^Junta de Planificación la Administración de Regla-mentos y»Permisos, o cualquier parte interesada o afectada por *1004una actuación ó resolución de la Junta de Apelaciones [sobre Construcciones y Lotificaciones] en relación con la cual una pe-tición de reconsideración hubiese sido formulada y denegada, podrá establecer recurso de revisión ante el Tribunal Superior de Puerto Rico, Sala de San Juan o en la sala cuya jurisdicción comprenda el lugar donde esté ubicado el proyecto, dentro del término de treinta (30) días contados a partir de la fecha del depósito en el correo de la notificación de la denegatoria de la solicitud de reconsideración. (Enfasis suplido.)
De la disposición antes transcrita surge que el estatuto habilitador de la Junta de Apelaciones brinda la opción a cualquier parte interesada o afectada por una actuación o resolución de la Junta de Apelaciones de escoger el foro competente para interponer su recurso de revisión. Esta puede presentar el recurso en el Tribunal de Primera Ins-tancia, Sala Superior de San Juan, o en la sala competente conforme a la ubicación del proyecto. Es claro que el Tribunal de Primera Instancia, Sala Superior de San Juan, no es el foro exclusivo para interponer los recursos de revisión de las decisiones finales de la Junta de Apelaciones.
HH HH
Concluido lo anterior, nos resta resolver entonces cuál es el tribunal competente para atender los recursos de epí-grafe presentados, que impugna la determinación en al-zada del Tribunal de Primera Instancia, Sala Superior de San Juan, en torno a las resoluciones emitidas por la Junta de Apelaciones.
El caso Núm. CE-95-123, Ángel Luis Santiago v. Junta de Apelaciones sobre Construcciones y Lotificaciones, trata de una sentencia dictada el 28 de diciembre de 1994 por el Tribunal Superior, Sala de San Juan, en su competencia apelativa, sobre la revisión de una resolución de la Junta de Apelaciones que ordena la devolución del caso a su ori-gen para que el peticionario solicite la legalización de unas estructuras clandestinas en la pertenencia en cuestión y el envío por la agencia del Formulario de Impacto Ambiental *1005para una evaluación. El archivo en autos de la copia de la notificación de la sentencia se efectuó el 30 de diciembre de 1994. Oportunamente, el peticionario presentó en un mismo escrito una Moción al amparo de la Regla 43.3 de Procedimiento Civil y Moción de reconsideración el 10 de enero de 1995. El 20 de enero de 1995 el tribunal de ins-tancia emitió una resolución que denegó la moción inter-puesta al amparo de la Regla 43.3 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Dicha resolución fue notificada el 24 de enero de 1995, fecha en que entró en vigor la Ley de la Judicatura de 1994.
De otra parte, el caso Núm. CE-95-156, Tomás Pérez v. Administración de Reglamentos y Permisos trata de una sentencia emitida el 21 de febrero de 1995, también por el Tribunal de Primera Instancia, Sala Superior de San Juan, sobre la revisión de una resolución de la Junta de Apela-ciones que autorizaba en apelación un anteproyecto de construcción de una estación de gasolina y denegaba la so-licitud de intervención del peticionario, Sr. Jorge Rodrí-guez Serrano. El archivo en autos de la copia de la notifi-cación de la sentencia se efectuó el 28 de febrero de 1995, por lo que el término para revisar la sentencia comenzó a decursar con posterioridad al 24 de enero de 1995, fecha en que entró en vigor la Ley de la Judicatura de Puerto Rico de 1994.
Finalmente, el Caso Núm. CE-95-158, Reinaldo Meléndez v. Administración de Reglamentos y Permisos, trata de una sentencia dictada el 13 de febrero de 1995 por el Tribunal de Primera Instancia, Sala Superior de San Juan, sobre la révisión de una resolución emitida por la Junta de Apelaciones que desestimó el recurso de apelación incoado por el peticionario por éste haberse presentado transcu-rrido en exceso del término estatutario establecido para ello. El archivo en autos de la copia de la notificación de la sentencia se efectuó el 15 de febrero de 1995. Oportuna-mente, el peticionario presentó una Moción de Reconside-*1006ración, la cual fue declarada no ha lugar mediante Resolu-ción de 2 de marzo de 1995. Dicha resolución fue notificada a las partes el 6 de marzo de 1995, por lo que el término para revisar la sentencia impugnada comenzó a decursar con posterioridad al 24 de enero de 1995, fecha en que en-tró en vigor la Ley de la Judicatura de Puerto Rico de 1994.
A tenor con lo dispuesto en el Art. 3.002 de la Ley de la Judicatura de Puerto Rico de 1994, supra, la Regla 18 del Reglamento del Tribunal Supremo, supra, y el Art. 31 de la Ley Núm. 76, supra, las resoluciones finales de la Junta de Apelaciones no cualifican para ser revisadas directamente por este Foro mediante el recurso de apelación, ya que en su ley habilitadora no se dispone específicamente que los recursos contra estas determinaciones administrativas se presentarán en la Sala de San Juan del Tribunal Superior.
De otra parte, de acuerdo con lo dispuesto en los Arts. 3.002(e) y 5.003(a)(5) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. secs. 22i y 22o) y en la Regla 18(b)(2)(C) del Reglamento del Tribunal de Circuito de Apelaciones, supra, y lo resuelto en Farmacias Moscoso, Inc. v. K-Mart Corp., supra, el foro apropiado para revisar estas sentencias es el Tribunal de Circuito de Apelaciones. El recurso que se tiene disponible es el recurso discrecional de certiorari. Posteriormente, las sentencias dictadas por dicho tribunal podrán ser revisadas por el Tribunal Supremo, también mediante el recurso discrecional de certiorari. Regla 20(b) del Reglamento del Tribunal Supremo, 4 L.P.R.A. Ap. XXI.
Por todo lo antes expuesto, se dicta sentencia que ordena que se remitan los recursos presentados al Tribunal de Cir-cuito de Apelaciones, Circuito Regional I, foro competente para atenderlos.
*1007Lo pronuncia, manda el Tribunal y certifica el señor Se-cretario General. El Juez Asociado Señor Corrada del Río emitió una opinión concurrente.
(Fdo.) Francisco R. Agrait Liado

Secretario General